IN THE
                        TENTH COURT OF APPEALS

                               No. 10-21-00314-CR

DEMETRIUS STRONG,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee



                          From the 66th District Court
                              Hill County, Texas
                             Trial Court No. 39,168


                         MEMORANDUM OPINION

      Appellant Demetrius Strong pleaded guilty to possession of between one and

four grams of methamphetamine. The trial court found Strong guilty, assessed his

punishment at ten years in prison, and placed him on five years’ community

supervision. The trial court subsequently revoked Strong’s community supervision and

sentenced him to ten years in prison. Strong appeals from the trial court’s judgment.

We will affirm.
        Strong’s appointed counsel has filed a motion to withdraw and an Anders brief in

support of the motion asserting that he has diligently reviewed the appellate record and

that, in his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967).

Counsel’s brief evidences a professional evaluation of the record for error and

compliance with the other duties of appointed counsel. We conclude that counsel has

performed the duties required of appointed counsel. See id. at 744; High v. State, 573

S.W.2d 807, 812 (Tex. Crim. App. 1978); see also Kelly v. State, 436 S.W.3d 313, 319-20

(Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, “after a full examination of all the

proceedings, . . . decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744;

see Penson v. Ohio, 488 U.S. 75, 80 (1988); accord Stafford v. State, 813 S.W.2d 503, 509-11

(Tex. Crim. App. 1991). An appeal is “wholly frivolous” or “without merit” when it

“lacks any basis in law or fact.” McCoy v. Court of Appeals, 486 U.S. 429, 438 n.10 (1988).

In our review, we have paid particular attention to the issues identified in Strong's pro se

response to his counsel's brief in support of the motion to withdraw. After a review of

the entire record in this appeal, we have determined the appeal to be wholly frivolous.

See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly, we

affirm the trial court's judgment.

        Counsel’s motion to withdraw from representation of Strong is granted.




Strong v. State                                                                        Page 2
                                       MATT JOHNSON
                                       Justice



Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed May 11, 2022
Do not publish
[CR25]




Strong v. State                                       Page 3